Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In [0023], Line 5, “x e X and y e Y” should be changed to read “x e X’ and y e Y’ ”
In [0024], Lines 6-7, “the may more” should be changed to read “then many more”
In [0025], Line 1, “Followed this intuition” should be changed to read “Following this intuition”
In [0046], Line 5, “second type of network” should be changed to read “second type of node in the bipartite network”
Appropriate correction is required.

Claim Objections
Claims 4, 10, and 16 are objected to because of the following informalities:
a.	“the entry” should be changed to read “each of the entries in the matrix”
 	“a second type of network” should be changed to read “a second type of node in the bipartite network”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-10, 12-16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis:
In the instant case, Claims 1-6 are directed to a method, Claims 7-12 are directed to a non-transitory computer readable medium, and Claims 13-19 are directed to an apparatus.  Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2 Analysis:
Based on the claims being determined to be within one of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural
phenomenon, and abstract idea). In this case the claims fall within the judicial exception of an abstract idea, specifically, “Mental Processes (processes that can be performed in the human mind, or by a human using a pen and paper)”.
Step 2A: Prong 1 analysis:

Claims 1, 7, and 13:
-	“calculating a weight for each of the missing links in the set based on bicliques of the bipartite network” (mental process)
-	“executing a link prediction algorithm configured to incorporate the weight for each of the missing links” (mental process)
-	“providing ones from the set of missing links selected by the link prediction algorithm as predicted missing links of the bipartite network” (mental process)
Step 2A:  Prong 2 analysis:
This judicial exception is not integrated into a practical application because the additional elements in claims 7 and 13 “non-transitory computer readable medium” and “processor” correspond to mere instructions to implement an abstract idea or other exception on a computer.  Considering further additional limitations, “providing ones from the set of missing links selected by the link prediction algorithm as predicted missing links of the bipartite network” amount to insignificant extra solution activity (necessary data gathering and outputting, see MPEP 2106.05(g)(3)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B analysis:
	Claims 1, 7, and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Receiving or transmitting data over a network, see MPEP 2106.05(d)(II)(i)). The claims are directed to a judicial exception.
Dependent claim(s) 2-4, 6, 8-10, 12, 14-16, and 18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Claims 2, 8, and 14 recite the same limitations as Claims 1, 7, and 13, wherein calculating the weight comprises: for each pair of bicliques having a score based on a number of overlapping nodes meeting a threshold and a size of the each pair of bicliques, calculating the weight for ones of the set of missing links between the pair of bicliques (mental process).
Claims 3, 9, and 15 recite the same limitations as Claims 2, 8, and 14, wherein the calculating the weight for ones of the set of missing links between the each pair of bicliques is based on the number of overlapping nodes and the size of the each pair of bicliques (mental process).
Claims 4, 10, and 16 recite the same limitations as Claims 1, 7, and 13, further comprising presenting the bipartite network as a bi-adjacency matrix, wherein the providing ones from the set of missing links selected by the link prediction algorithm as the predicted necessary data gathering and outputting, see MPEP 2106.05(g)(3)); the additional element also does not amount to significantly more than the judicial exception, as amounts to well understood, routine, and conventional activity (Receiving or transmitting data over a network, see MPEP 2106.05(d)(II)(i)).
Claims 6, 12, and 18 recite the same limitations as Claims 1, 7, and 13, wherein providing the ones from the set of missing links selected by the link prediction algorithm as the predicted missing links of the bipartite network comprises presenting the predicted missing links linearly by probability; the additional element “providing…missing links…linearly by probability” amounts to insignificant extra solution activity (necessary data gathering and outputting, see MPEP 2106.05(g)(3)); the additional element also does not amount to significantly more than the judicial exception, as amounts to well understood, routine, and conventional activity (Receiving or transmitting data over a network, see MPEP 2106.05(d)(II)(i)).
Claims 5, 11, and 17 recite the same limitations as Claims 4, 10, and 16, wherein the presenting the bipartite network comprises providing an interface configured to order the rows and columns of the bi-adjacency matrix according to a selected criteria; here, the judicial exception is integrated into a practical application.
Claim 19 recites the same limitations as Claim 13, wherein the processor is configured to: in response to a selection on an interface of one of the predicted missing links: conducting 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et. al. (“Link Prediction for Bipartite Social Networks: The Role of Structural Holes”; hereinafter Xia) in view of Chang et. al. (“Exploring biological interaction networks with tailored weighted quasi-bicliques”; hereinafter Chang).

As per Claim 1, Xia teaches a method, comprising: for data represented as a bipartite network and for a set of missing links in the bipartite network (Xia, Section III, discloses potential pairs of nodes (i.e., missing links): “From an observed graph G0, each potential pairs of nodes is assigned with a score based on the local or global structures”, within a bipartite network:  “In addition to the asymmetric extensions introduced in Section II, we now discuss symmetric extensions of local indices for pairs of nodes in bipartite networks.”)
calculating a weight for each of the missing links; executing a link prediction algorithm configured to incorporate the weight for each of the missing links; and providing ones from the set of missing links selected by the link prediction algorithm as predicted missing links of the bipartite network (Xia, Section V B 2, p 157, discloses “Each of the methods, introduced from Section II to Section IV, computes a score for every potential link. The potential links are then ranked in the descending order of the scores.”  Here, a link prediction algorithm is disclosed that consists of calculating a weight for each of the missing links.  The weight is therefore incorporated into the link prediction algorithm.  The predicted missing links are then provided in ranked order.) 
However, Xia does not teach that calculating a weight for each of the missing links in the set is based on bicliques of the bipartite network.
Chang teaches that calculating a weight for each of the missing links in the set is based on bicliques of the bipartite network. (Chang, Pg 5, “Recovering missing edges”, discloses “For each of the 153 maximum weighted quasi-bicliques of either version, the missing edges induced by the quasi-bicliques are then identified, and the average missing edge weight e of each is calculated.”.  Chang, Pg 2 Right Column Lines 18-19, defines quasi-bicliques:  “Quasi-bicliques are partially incomplete bicliques that overcome this limitation”.  Examiner’s Note:  Chang is calculating the weights of missing edges based on quasi-bicliques, which are defined as partially incomplete bicliques.  Therefore, calculating the weights of the missing edges is based on bicliques).


	As per Claim 2, the combination of Xia and Chang teaches the method of claim 1 as shown above, as well as wherein the calculating the weight for the each of the missing links in the set based on bicliques of the bipartite network comprises: for each pair of bicliques having a score based on a number of overlapping nodes meeting a threshold and a size of the each pair of bicliques, calculating the weight for ones of the set of missing links between the pair of bicliques. (Chang, Pg 5 “Recovering missing edges” discloses: “For each of the 153 maximum weighted quasi-bicliques of either version, the missing edges induced by the quasi-bicliques are then identified, and the average missing edge weight e of each is calculated.”  Chang, Pg 2 Right Column, Lines 18-21 discloses “Quasi-bicliques are partially incomplete bicliques that overcome this limitation. They allow a specified maximum number of edges to be missed in order to form a biclique.”  Chang, Pg 3 Left Column, Lines 8-14 discloses:  “We define two versions of a,b-WQB’s, each in terms of the amount of weight the quasi-biclique is allowed to miss. The two different versions of weighted quasi-bicliques provide flexibility in choosing the missing weight. For the first version, called the percentage version, we define the missing weight in terms of the percentage of number of vertices in the quasi biclique.”  Examiner’s Note:  Chang discloses that to qualify a biclique, there is a maximum number of edges to be missed.  Therefore, a quasi-biclique is a biclique minus some edges.  A quasi-biclique can be constructed from 2 overlapping bicliques.  If one starts with a biclique and removes one edge to form a quasi-biclique, the result is a pair of bicliques with several overlapping nodes.  The less edges are missing in a quasi-biclique, the more overlapping nodes there are between the constituent pair of bicliques.  So, the score calculated by Chang is based on a maximum number of edges to be missed, and is therefore based on a number of overlapping nodes of a pair of bicliques, as there is an inverse relationship between the two.  Finally, Chang also discloses that the amount of missing edges is not necessarily a fixed number of edges, but as a proportion of the size, as Chang discloses “amount of weight the quasi-biclique is allowed to miss…define missing weight in terms of the percentage of the number of vertices”.  (Here, Chang uses the term “weight”, as they are using weighted connections, but the concept is the same as with unweighted edges, where they are each given a weight of 1.)  Therefore, the score is also based on a size of the quasi-biclique, and therefore the size of each pair of bicliques.)

As per Claim 3, the combination of Xia and Chang teaches the method of claim 2 as shown above, as well as wherein the calculating the weight for ones of the set of missing links between the each pair of bicliques is based on the number of overlapping nodes and the size of (Xia, Section III A, discloses “Let γ(x) be the set of edges connecting the neighbor of x”, then in Section III B discloses “Based on the extension of Common neighbors, we define the bipartite version of Jaccard coefficient as the proportion of intersection between γ(x) and γ(y).  JC3(x, y) = |γ(x) ∩ γ(y)| / |γ(x) ∪ γ(y)|”  Examiner’s Note:  The combination of Xia and Chang has established the step of identifying pairs of bicliques having a score meeting a threshold.  Now we get into the step of calculating the weight of missing links, where the nodes are in separate bicliques.  Here, Xia discloses a bipartite extension of the Jaccard coefficient, which in the numerator is based on the intersection of the neighborhoods of the two nodes, which is based on the number of overlapping nodes of the pair of bicliques; and in the denominator is based on the union of the neighborhoods of the two nodes, which is based on the size of the pair of bicliques.)

	As per Claim 6, the combination of Xia and Chang teaches the method of claim 1 as shown above, as well as wherein providing the ones from the set of missing links selected by the link prediction algorithm as the predicted missing links of the bipartite network comprises presenting the predicted missing links linearly by probability (Xia, Section V B 2 Page 157, discloses “The potential links are then ranked in the descending order of the scores”).

As per Claim 7, Claim 7 is a non-transitory computer readable medium claim corresponding to method Claim 1.  The difference is that non-transitory computer readable medium is recited in the claim.  Chang, Page 4 Right Column, discloses non-transitory computer readable medium: “The ILP models of the corresponding a,b-WQB problems are generated in Python, and solved in Gurobi 4 [16] on a PC with an Intel Core2 Quad 2.4 GHz CPU with 8 GB memory.”  Claim 7 is rejected for the same reasons as Claim 1.

As per Claim 8, Claim 8 is a non-transitory computer readable medium claim corresponding to method Claim 2.  The difference is that non-transitory computer readable medium is recited in the claim.  Claim 8 is rejected for the same reasons as Claim 2.

As per Claim 9, Claim 9 is a non-transitory computer readable medium claim corresponding to method Claim 3.  The difference is that non-transitory computer readable medium is recited in the claim.  Claim 9 is rejected for the same reasons as Claim 3.

As per Claim 12, Claim 12 is a non-transitory computer readable medium claim corresponding to method Claim 6.  The difference is that non-transitory computer readable medium is recited in the claim.  Claim 12 is rejected for the same reasons as Claim 6.

As per Claim 13, Claim 13 is an apparatus claim corresponding to method Claim 1.  The difference is that processor is recited in the claim.  Chang, Page 4 Right Column, discloses processor: “The ILP models of the corresponding a,b-WQB problems are generated in Python, and solved in Gurobi 4 [16] on a PC with an Intel Core2 Quad 2.4 GHz CPU with 8 GB memory.”  Claim 13 is rejected for the same reasons as Claim 1.

As per Claim 14, Claim 14 is an apparatus claim corresponding to method Claim 2.  The difference is that processor is recited in the claim.  Claim 14 is rejected for the same reasons as Claim 2.

As per Claim 15, Claim 15 is an apparatus claim corresponding to method Claim 3.  The difference is that processor is recited in the claim.  Claim 15 is rejected for the same reasons as Claim 3.

As per Claim 18, Claim 18 is an apparatus claim corresponding to method Claim 6.  The difference is that processor is recited in the claim.  Claim 18 is rejected for the same reasons as Claim 6.

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xia and Chang, further in view of Xu et. al. (US 2019/0333256 A1; hereinafter Xu).
As per Claim 4, the combination of Xia and Chang teaches the method of claim 1.  However, the combination of Xia and Chang does not teach further comprising: presenting the bipartite network as a bi-adjacency matrix comprising rows that represent a first type of node in the bipartite network, and columns that represent rows of a second type of network, each of the entries in the matrix representing a link between the first type of node and the second type of node, wherein the providing ones from the set of missing links selected by the link prediction 
Xu teaches further comprising: presenting the bipartite network as a bi-adjacency matrix comprising rows that represent a first type of node in the bipartite network, and columns that represent rows of a second type of network, each of the entries in the matrix representing a link between the first type of node and the second type of node, wherein the providing ones from the set of missing links selected by the link prediction algorithm as the predicted missing links of the bipartite network comprises representing the entry as a color hue according to a score provided by the link prediction algorithm. (Xu, Para [0059], discloses:  “The summarized bipartite graph 564 is referred to as an “adjacency matrix” graph that arranges the meta-nodes 508A-508C from the first set P along a vertical axis and the meta-nodes 512A-512C from the second set Q along the horizontal axis. In the adjacency matrix summarization graph 564, each graphical element provides a depiction of the connectivity density between two meta-nodes at an intersection between the two meta-nodes on the horizontal and vertical axes. For example, the graphical element 566 represents the connection between meta-nodes 508C and 512C and is located at the intersection of these meta-nodes in the summarization graph 564. The summarization graph 564 also includes filled, partially filled, and empty graphical elements to depict a single edge that represents different levels of connectivity density between meta-nodes. For example, the graphical element 566 is filled to indicate full connectivity between the nodes that form the meta-nodes 508C and 512C, the graphical element 567 is partially filled to indicate partial connectivity between the nodes that form the meta-nodes 508A and 512A, and the graphical element 568 is completely unfilled to indicate no connections between the meta-nodes 508B and 512C.”  Examiner’s Note:  Here, Xu discloses presenting a bipartite network as a bi-adjacency matrix, where rows and columns represent different sets of meta-nodes (i.e., nodes). Furthermore, Xu discloses that each entry represents a connectivity density (i.e., a link) between the two types of nodes.  Finally, Xu discloses that various shades (i.e., color hues) that represent levels of connectivity between nodes, including unfilled to indicate no connections (i.e., color hue based on predicted missing links).  
Xia, Chang, and Xu are analogous art because they are in the field of endeavor of graph theory.  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the missing link prediction of Xia and Chang, with the shading of Xu. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the understandability of the bipartite graph for a user (Xu: [0004], “Consequently, improvements to methods and systems that generate graphical depictions of bipartite graphs that improve the generation of graphics representing bipartite graphs to reduce clutter and improve understandability of the graphs would be beneficial”)

As per Claim 10, Claim 10 is a non-transitory computer readable medium claim corresponding to method Claim 4.  The difference is that non-transitory computer readable medium is recited in the claim.  Chang, Page 4 Right Column, discloses non-transitory computer readable medium: “The ILP models of the corresponding a,b-WQB problems are generated in Python, and solved in Gurobi 4 [16] on a PC with an Intel Core2 Quad 2.4 GHz CPU with 8 GB memory.”  Claim 10 is rejected for the same reasons as Claim 4.
As per Claim 16, Claim 16 is an apparatus claim corresponding to method Claim 4.  The difference is that processor is recited in the claim.  Chang, Page 4 Right Column, discloses processor: “The ILP models of the corresponding a,b-WQB problems are generated in Python, and solved in Gurobi 4 [16] on a PC with an Intel Core2 Quad 2.4 GHz CPU with 8 GB memory.”  Claim 16 is rejected for the same reasons as Claim 4.


Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xia, Chang, and Xu, further in view of Stasko et. al. (“Jigsaw: Supporting Investigative Analysis through Interactive Visualization”; hereinafter Stasko).
As per Claim 5, the combination of Xia, Chang, and Xu teaches the method of claim 4.  However, the combination of Xia, Chang, and Xu does not teach wherein the presenting the bipartite network comprises providing an interface configured to order the rows and columns of the bi-adjacency matrix according to a selected criteria.
Stasko teaches wherein the presenting the bipartite network comprises providing an interface configured to order the rows and columns of the bi-adjacency matrix according to a selected criteria. (Stasko, Sec 3.5, discloses “The Scatterplot View, as shown in Figure 4, highlights pairwise connections between entities and it shows the reports containing the coincidences through a pseudo Starfield display [1]. The user specifies, through a pop-up menu on each axis, the entity type to be placed on that axis. All the entity names of that type then are (logically) listed along the axis in alphabetical order for people, places, and organizations, or chronological order for dates.”  Examiner’s Note:  Stasko’s Scatterplot view with its pseudo Starfield display, as shown in Figure 4, has the same form as a bi-adjacency matrix.  Stasko discloses there are different entity types on each axis, so this matrix represents a bipartite network.  Stasko further discloses that the rows and columns are ordered in alphabetical order for people, places, and organizations, or chronological order for dates.  Finally, Stasko discloses that this is according to a selected criteria selected on the interface: “The user specifies, through a pop-up menu on each axis, the entity type to be placed on that axis”)
Xia, Chang, Xu, and Stasko are analogous art because they are in the field of endeavor of graph theory.  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the missing link prediction with shaded bi-adjacency matrix of Xia, Chang, and Xu, with the row and column ordering of Stasko. The modification would have been obvious because one of ordinary skill in the art would be motivated to help analysts to better make sense of all the facts and information in the graph (Stasko: Intro Right Column Lines 5-7 “Fundamentally, we want to build visual representations of the reports that help analysts browse and explore them, making sense of all the facts and information contained in the reports”)

As per Claim 11, Claim 11 is a non-transitory computer readable medium claim corresponding to method Claim 5.  The difference is that non-transitory computer readable medium is recited in the claim.  Chang, Page 4 Right Column, discloses non-transitory computer readable medium: “The ILP models of the corresponding a,b-WQB problems are generated in Python, and solved in Gurobi 4 [16] on a PC with an Intel Core2 Quad 2.4 GHz CPU with 8 GB memory.”  Claim 11 is rejected for the same reasons as Claim 5.

As per Claim 17, Claim 17 is an apparatus claim corresponding to method Claim 5.  The difference is that processor is recited in the claim.  Chang, Page 4 Right Column, discloses processor: “The ILP models of the corresponding a,b-WQB problems are generated in Python, and solved in Gurobi 4 [16] on a PC with an Intel Core2 Quad 2.4 GHz CPU with 8 GB memory.”  Claim 17 is rejected for the same reasons as Claim 5.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xia and Chang, further in view of Chatterjee et. al. (US 2018/0089318 A1; hereinafter Chatterjee).
As per Claim 19, the combination of Xia and Chang teaches the apparatus of claim 13.  However, the combination of Xia and Chang does not teach in response to a selection on an interface of one of the predicted missing links: conducting at least one of motif analysis or metric analysis on the selected one of the predicted missing links through adding the one of the predicted missing links in the bipartite network; and providing result of the at least one of the motif analysis or the metric analysis for the selected one of the predicted missing links.
Chatterjee teaches in response to a selection on an interface of one of the predicted missing links: conducting at least one of motif analysis or metric analysis on the selected one of the predicted missing links through adding the one of the predicted missing links in the bipartite network; and providing result of the at least one of the motif analysis or the metric (Chatterjee, Para [0030], discloses “As a result, graph 202 may be used to generate a number of ‘views’ of the social network.” A bipartite network is a type of graph, and bipartite network was established by Xia Section III (“In addition to the asymmetric extensions introduced in Section II, we now discuss symmetric extensions of local indices for pairs of nodes in bipartite networks.”)  Chatterjee, Para [0031], discloses identifying potential interactions (i.e., predicted missing links):  “In particular, a selection apparatus 222 may identify a set of source members 224 and a set of destination members 226 associated with one or more types of potential interactions.”  Chatterjee, Para [0035], discloses predicting the effect of a new connection between two members (i.e., adding the predicted missing links and conducting analysis of the result):  “Next, an analysis apparatus 204 may apply one or more statistical models 212 to data associated with each pair of members to produce a predicted effect 214 of a potential interaction between the two members on subsequent interactions in the social network. For example, the analysis apparatus may use one statistical model to predict the effect of a new connection between the two members on feed interactions in the social network. The analysis apparatus may use another model to predict the effect of the new connection on messaging interactions. The predicted effect may include interactions by one member in the pair, both members in the pair, and/or other members in the social network.”  Here, metric analysis on the network was done, as a “statistical model to predict the effect on feed interactions”, “predict the effect of the new connection on messaging interactions”, “predicted effect may include interactions by one member…both members…and/or other members” are all various metrics of the network after the predicted link is added.   Chatterjee, Para [0040], discloses an interface that includes predicted missing links:  “A management apparatus 206 may then use predicted effect 214, scores 228, and/or ranking 230 to generate output 208 for modulating subsequent interactions in the social network. For example, management apparatus 206 may display a highest-ranked subset of potential interactions from the ranking as recommendations to one or both members involved in the potential interactions. In another example, the management apparatus may display a continuous grid, list, and/or other arrangement of recommendations according to the order specified in the ranking. The recommendations may include new connections, profile views, messages, and/or other types of suggested interaction between the members. The recommendations may be outputted via email, a messaging service, a “People You May Know” feature, and/or an introduction feature on the social network.”  Finally, while the metric analysis as previously described takes place before any user intervention, the metric analysis can also take place in response to the interface, as disclosed by Chatterjee [0041]:  “Management apparatus 206 may also obtain and/or produce a measured effect 210 associated with output 208 and provide measured effect 210 as feedback that is used to update statistical model 212. For example, measured effect 210 may be determined as the observed number of interactions between two members after the members are connected.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.A.S./             Examiner, Art Unit 2126               
/ANN J LO/             Supervisory Patent Examiner, Art Unit 2126